USCA4 Appeal: 21-4453      Doc: 26         Filed: 08/29/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4453


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAY BERNARD RIVERS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:15-cr-00164-JAG-1)


        Submitted: July 28, 2022                                          Decided: August 29, 2022


        Before GREGORY, Chief Judge, KING, Circuit Judge, and FLOYD, Senior Circuit Judge.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Sicilia C. Englert, LAW OFFICE OF SICILIA C. ENGLERT, LLC,
        Alexandria, Virginia, for Appellant. Jessica D. Aber, United States Attorney, Joseph
        Attias, Assistant United States Attorney, Michael C. Moore, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4453        Doc: 26         Filed: 08/29/2022     Pg: 2 of 5



        PER CURIAM:

               Jay Bernard Rivers appeals his 87-month sentence 1 and $84,918.47 restitution order

        imposed after resentencing on his convictions, following a jury trial, for mail theft,

        aggravated identity theft, bank fraud, and conspiracy to commit bank fraud, in violation of

        18 U.S.C. §§ 2, 1708, 1028A(a)(1), 1344, 1349. 2 On appeal, Rivers challenges the

        sufficiency of the factual findings supporting both the intended loss amount used to

        calculate his Sentencing Guidelines range and the actual loss amount ordered as restitution.

        The Government argues that Rivers waived his appellate arguments because defense

        counsel affirmatively disclaimed any objections at sentencing or, alternatively, that Rivers

        at the very least failed to preserve the arguments for appellate review. For the reasons that

        follow, we affirm in part, vacate in part, and remand.

               Generally, in reviewing a challenge to the district court’s Sentencing Guidelines

        calculation, we review the district court’s legal conclusions de novo and its factual findings

        for clear error. United States v. Allen, 909 F.3d 671, 677 (4th Cir. 2018). However, “when

        a party does not preserve an argument in the district court, we review only for plain error.”

        United States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010); see United States v. Duroseau,

        26 F.4th 674, 678 n.2 (4th Cir. 2022) (defining “forfeiture” as “the failure to make the

        timely assertion of a right” and explaining that we “may review a forfeited claim for plain



               1
                 During the pendency of this appeal, Rivers was released from prison. In light of
        Rivers’ three-year term of supervised release, this appeal is not moot. See United States v.
        Ketter, 908 F.3d 61, 65-66 (4th Cir. 2018).
               2
                   The district court vacated Rivers’ original sentence under 28 U.S.C. § 2255.

                                                      2
USCA4 Appeal: 21-4453         Doc: 26          Filed: 08/29/2022      Pg: 3 of 5



        error”). And when a party affirmatively waives an issue—by, for example, acknowledging

        the issue but “explicitly withdraw[ing] it”—“it is not reviewable on appeal, even for plain

        error.” United States v. Robinson, 744 F.3d 293, 298 (4th Cir. 2014).

               In anticipation of Rivers’ resentencing, the probation officer drafted a revised

        presentence report (PSR), which did not change in any material way from the original PSR.

        Rivers did not file any objections, and he conceded the applicable Guidelines range would

        be 51 to 63 months’ imprisonment, to be followed by a mandatory 2-year sentence, to run

        consecutively. He also acknowledged that he would be required to pay the identified

        amount of restitution. At the resentencing hearing, although defense counsel 3 reaffirmed

        that he did not have any objections to the PSR, he relayed to the district court that Rivers

        “[did] object . . . to the amount of loss. It is attributed $84,000 actual loss . . . And there

        [was] some intended loss as well.” (J.A. 150). 4 Counsel did not put forth any grounds for

        the objection, and he affirmatively distanced himself from Rivers’ objection, noting that

        he raised it at his client’s behest but that he had not identified any issue in the loss

        calculation.

               To extent that this assertion was sufficient to avoid a total waiver of the arguments

        Rivers seeks to raise on appeal, we find that Rivers nevertheless forfeited his challenges to

        the factual findings supporting the loss amounts used in calculating his Guidelines range

        and restitution. “The entire purpose of an objection is to alert the district court to the actual



               3
                   Rivers is represented by different counsel on appeal.
               4
                   “J.A.” refers to the joint appendix filed by the parties in this appeal.

                                                         3
USCA4 Appeal: 21-4453       Doc: 26          Filed: 08/29/2022      Pg: 4 of 5



        basis of the asserted error” in order to enable the court “to correct possible error in short

        order and without the need for an appeal.” United States v. Bennett, 698 F.3d 194, 199

        (4th Cir. 2012). Accordingly, to preserve an issue for appeal, the appealing party must

        “alert the district court to the specific reason” for the objection. Id. “[V]ariations on

        arguments made below may be pursued” on appeal only if “the appealing party asked both

        courts to evaluate the same fundamental question.” United States v. Boyd, 5 F.4th 550, 556

        (4th Cir. 2021) (internal quotation marks omitted). Because Rivers did not present the

        district court with the grounds he now raises on appeal, our review is for plain error. To

        establish plain error, Rivers must show (1) error, (2) that “is clear and obvious,” and

        (3) that “affected his substantial rights.” United States v. Fowler, 948 F.3d 663, 669 (4th

        Cir. 2020). If the defendant makes this showing, we may correct the error only if it

        “seriously affects the fairness, integrity or public reputation of judicial proceedings.” Id.

        (cleaned up).

               Pursuant to Fed. R. Crim. P. 32(i)(3)(A), a sentencing court “may accept any

        undisputed portion of the [PSR] as a finding of fact.” And even if a defendant objects to a

        finding in the PSR, absent “an affirmative showing the information is inaccurate, the court

        is free to adopt the findings of the [PSR] without more specific inquiry or explanation.”

        United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998) (cleaned up). In light of Rivers’

        failure to lodge any specific objection to the loss amounts attributable to him and his related

        failure to affirmatively show that the numbers in the PSR were inaccurate, there is no error,

        let alone plain error, in the district court’s reliance on the PSR.



                                                       4
USCA4 Appeal: 21-4453         Doc: 26      Filed: 08/29/2022      Pg: 5 of 5



               Finally, the Government requests that this court remand the case for the limited

        purpose of determining a payment schedule that accounts for Rivers’ financial condition,

        pursuant to 18 U.S.C. § 3664(f)(2). In fashioning a payment schedule for a restitution

        judgment, a district court “must make a factual finding keying the statutory factors [listed

        in § 3664(f)(2)] to the type and manner of restitution ordered.” United States v. Dawkins,

        202 F.3d 711, 716 (4th Cir. 2000). The district court may satisfy this requirement by

        adopting the proposed findings contained within the PSR. Id.

               Although the district court adopted the proposed findings set forth in the PSR in this

        case, as the Government emphasizes on appeal, there is some ambiguity in the record

        concerning whether the court’s order that restitution be paid in full immediately adequately

        accounted for Rivers’ financial situation. We note that the district court was authorized to

        order payment of restitution due immediately.         See 18 U.S.C. § 3664(f)(3)(A)-(B).

        However, in light of the difference between the original payment schedule and the payment

        schedule imposed at resentencing, we vacate this portion of the judgment and remand so

        the court may make factual findings regarding Rivers’ current financial assets and fashion

        an appropriate payment schedule.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               AFFIRMED IN PART,
                                                                                VACATED IN PART,
                                                                                 AND REMANDED



                                                     5